Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed September 10, 2021 has been entered.
Claims 1-4, 6-9, and 11-20 remain pending in the application, with claims 1-4, 6-9, and 11-14 being examined, and claims 15-20 deemed withdrawn. Claims 5 and 10 are canceled.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 


Claims 1, 3, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bierbaumer (Translation of WO 01/70404).

Regarding claim 1, Bierbaumer discloses a container for an identification system for an automated sampling or dispensing device (Pg. 2 2nd Para., Pg. 5 4th Para., the items can be blood collection tubes, Pg. 4 4th Para., the writing field for the items can be in a recess, Claims 10-13, the writing field 2 may be formed into a barcode pattern by application of a laser beam, Pg. 5 Last Para. – Pg. 6 2nd Para., see Figs. 1, 2 at writing field 2 in container 1). The container comprises: 
	a container body configured for holding a fluid (Pg. 5 4th Para., see Figs. 1, 2 at container 1). 
	A laser-marked container identifier positioned at least one of within or on the container body, the container body defining a prepared portion therein configured to provide an identifier-receiving area on which to form the laser-marked container identifier, the prepared portion defining a recessed portion within the container body (Pg. 4 4th Para., Claims 10-13, Pg. 5 Last Para. – Pg. 6 2nd Para., see Figs. 1, 2 at writing field 2 in container 1, which appears to be at least partially within recess 9). The laser-marked container identifier comprises a direct laser-marking of the recessed portion of the container body in the identifier-receiving area, the direct laser marking of the recessed portion comprising at least one of a barcode, a QR code, an (Pg. 4 4th Para., Claims 10-13, Pg. 5 Last Para. – Pg. 6 2nd Para., see Figs. 1, 2).
	In regards to the prepared portion being formed by removing an amount of material from the container within the identifier-receiving area, thereby defining the recessed portion, Bierbaumer teaches a recessed portion. The recessed portion of Bierbaumer appears substantially identical to a recessed portion that is formed by removing an amount of material from the container within the identifier-receiving area. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.	
	Note: The instant Claims contain a large amount of functional language (ex: “for an automated sampling or dispensing device…”, “for holding a fluid…”, “configured to provide an identifier-receiving area…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 3, Bierbaumer discloses the container of claim 1, wherein the laser-marked container identifier includes at least one of a barcode or a QR code (Pg. 4 4th Para., Claims 10-13, Pg. 5 Last Para. – Pg. 6 2nd Para., see Figs. 1, 2).

Regarding claim 7, Bierbaumer discloses an identification system for an automated sampling or dispensing device (Pg. 2 2nd Para., Pg. 5 4th Para., the items can be blood collection tubes, Pg. 4 4th Para., the writing field for the items can be in a recess, Claims 10-13, the writing field 2 may be formed into a barcode pattern by application of a laser beam, Pg. 5 Last Para. – Pg. 6 2nd Para., see Figs. 1, 2 at writing field 2 in container 1, Pg. 8 3rd Para., a reader in combination with a PC can be used to distinguish between similar objects 1, by reading the respective code of each object). The system comprises: 
	a fluid container including: 
	a container body configured for holding a fluid (Pg. 5 4th Para., see Figs. 1, 2 at container 1). 
	A laser-marked container identifier positioned at least one of within or on the container body, the container body defining a prepared portion therein configured to provide an identifier-receiving area on which to form the laser-marked container identifier, the prepared portion defining a recessed portion within the container body  (Pg. 4 4th Para., Claims 10-13, Pg. 5 Last Para. – Pg. 6 2nd Para., see Figs. 1, 2 at writing field 2 in container 1, which appears to be at least partially within recess 9). The laser-marked container identifier comprises a direct laser-marking of the recessed portion of the container body in the identifier- receiving area, the direct laser marking of the recessed portion comprising at least one of a barcode, a QR (Pg. 4 4th Para., Claims 10-13, Pg. 5 Last Para. – Pg. 6 2nd Para., see Figs. 1, 2).
	At least one identifier capture device configured to detect the laser-marked container identifier and generate a data signal in response thereto, the data signal corresponding to a unique identity of the fluid container (Pg. 8 3rd Para., a reader in combination with a PC can be used to distinguish between similar objects 1, by reading the respective code of each object. A product description can be made for the respective code with the aid of a PC or stored database).
	In regards to the prepared portion being formed by removing an amount of material from the container within the identifier-receiving area, thereby defining the recessed portion, Bierbaumer teaches a recessed portion. The recessed portion of Bierbaumer appears substantially identical to a recessed portion that is formed by removing an amount of material from the container within the identifier-receiving area. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.	

Regarding claim 13, Bierbaumer discloses the identification system of claim 7, wherein the laser-marked container identifier includes at least one of a barcode or a QR code (Pg. 4 4th Para., Claims 10-13, Pg. 5 Last Para. – Pg. 6 2nd Para., see Figs. 1, 2).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bierbaumer, as applied to claims 1, 3, 7, and 13 above, further in view of Majlof et al. (US Pub. No. 2015/0197372; hereinafter Majlof; already of record).

Regarding claim 2, Bierbaumer discloses the container of claim 1. Bierbaumer further discloses the container body (see Claim 1 above at Bierbaumer teaching the container body in Pg. 5 4th Para., Figs. 1, 2).
	Bierbaumer fails to explicitly disclose that the container body is comprised of at least one of a perfluoroalkoxy alkane (PFA) or a polytetrafluoroethylene (PTFE).
	Majlof is in the analogous field of sample containers containing identification marks (Majlof [0002]) and teaches a container body comprising PTFE (Majlof [0051], sidewalls of containers may be made of polytetrafluoroethylene). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the container body of Bierbaumer to comprise PTFE as in Majlof, as Majlof teaches that PTFE is compatible with water-based fluids (Majlof [0051]).

Regarding claim 9, Bierbaumer discloses the identification system of claim 7. Bierbaumer further discloses the at least one identifier capture device includes a light source (see Claim 7 above at Bierbaumer teaching the at least one identifier capture device in Pg. 8 3rd Para.).
	Bierbaumer fails to explicitly disclose that the at least one identifier capture device includes an imaging device and a light source.
	Majlof teaches an identifier capture device that includes an imaging device and a light source (Majlof [0058], a camera may be used to read embedded identification marks within a container. In order for a camera to function, a light source must intrinsically be present). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one identifier capture device of Bierbaumer to include an imaging device and a light source as in Majlof, as Majlof teaches that imaging devices such as cameras can be used to read embedded identification marks within a container (Majlof [0058]).

Regarding claim 12, Bierbaumer discloses the identification system of claim 7. Bierbaumer further discloses the container body (see Claim 7 above at Bierbaumer teaching the container body in Pg. 5 4th Para., Figs. 1, 2).
	Bierbaumer fails to explicitly disclose that the container body is comprised of at least one of a perfluoroalkoxy alkane (PFA) or a polytetrafluoroethylene (PTFE).
	Majlof is in the analogous field of sample containers containing identification marks (Majlof [0002]) and teaches a container body comprising PTFE (Majlof [0051], sidewalls of containers may be made of polytetrafluoroethylene). It would have been obvious to one of (Majlof [0051]).


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bierbaumer, as applied to claims 1, 3, 7, and 13 above, in view of Murokh et al. (US Pub. No. 2002/0179718; hereinafter Murokh; already of record).

Regarding claim 4, Bierbaumer discloses the container of claim 1. Bierbaumer further discloses the laser-marked container identifier (see Claim 1 above at Bierbaumer teaching the laser-marked container identifier in Pg. 4 4th Para., Claims 10-13, Pg. 5 Last Para. – Pg. 6 2nd Para., Figs. 1, 2). 
	Bierbaumer fails to explicitly disclose that the laser-marked container identifier is formed by ultraviolet laser marking.
	Murokh is in the analogous field of article marking (Murokh [0003]). Murokh teaches a laser-marked container identifier that is formed by ultraviolet laser marking (Murokh [0003], the articles are marked with ultraviolet laser energy to create barcodes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the laser-marked container identifier of Bierbaumer to be formed by ultraviolet laser marking as in Murokh, as Murokh teaches that ultraviolet laser can be used to create precise, visible markings on an article with virtually no scrap (Murokh [0039]).

Regarding claim 11, Bierbaumer discloses the identification system of claim 7. Bierbaumer further discloses the laser-marked container identifier (see Claim 7 above at Bierbaumer teaching the laser-marked container identifier in Pg. 4 4th Para., Claims 10-13, Pg. 5 Last Para. – Pg. 6 2nd Para., Figs. 1, 2). 
	Bierbaumer fails to explicitly disclose that the laser-marked container identifier is formed by ultraviolet laser marking.
	Murokh is in the analogous field of article marking (Murokh [0003]). Murokh teaches a laser-marked container identifier that is formed by ultraviolet laser marking (Murokh [0003], the articles are marked with ultraviolet laser energy to create barcodes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the laser-marked container identifier of Bierbaumer to be formed by ultraviolet laser marking as in Murokh, as Murokh teaches that ultraviolet laser can be used to create precise, visible markings on an article with virtually no scrap (Murokh [0039]).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bierbaumer, as applied to claims 1, 3, 7, and 13 above, further in view of Andersen (US Pub. No. 2010/0303688; already of record).

Regarding claim 6, Bierbaumer discloses the container of claim 1. Bierbaumer further discloses the container body (see Claim 1 above at Bierbaumer teaching the container body in Pg. 5 4th Para., Figs. 1, 2) and the laser-marked container identifier positioned at least one of (see Claim 1 above at Bierbaumer teaching laser-marked container identifier in Pg. 4 4th Para., Claims 10-13, Pg. 5 Last Para. – Pg. 6 2nd Para., see Figs. 1, 2).
	Bierbaumer fails to explicitly disclose a cap configured to cover an aperture defined by the container body, wherein the cap includes a second laser-marked container identifier unique from the laser-marked container identifier positioned at least one of within or on the container body.
	Andersen is in the analogous field of containers having identification markings (Andersen [0028]). Andersen teaches a cap covering an aperture defined by a container body, the cap including a second container identifier unique from a container identifier positioned within or on the container body (Andersen; [0063], cap can be attached to open end of container, [0065]-[0066], an outer surface of the container has markings identifying the specimen taken, while an outer cap surface contains markings indicating the volume within). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the container body and the laser-marked container identifier positioned at least one of within or on the container body in the container of Bierbaumer by including a cap to cover an aperture defined by the container body, the cap including a second container identifier unique from the laser-marked container identifier of the container body as in Andersen, as Andersen teaches that unique container identifiers on the cap and container body can be used to provide additional details about the contents of the specimens within the container (Andersen; [0063], [0065]-[0066]), and a cap can be used to provide a liquid and air-tight seal (Andersen [0020]).

	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second container identifier of the cap in the container of modified Bierbaumer to be laser-marked as in Bierbaumer, as Bierbaumer teaches that identifiers created by laser-marking are machine-readable (Bierbaumer; Pg. 4 4th Para., Claims 10-13, Pg. 5 Last Para. – Pg. 6 2nd Para.).

Regarding claim 14, Bierbaumer discloses the identification system of claim 7. Bierbaumer further discloses the container body (see Claim 7 above at Bierbaumer teaching the container body in Pg. 5 4th Para., Figs. 1, 2) and the laser-marked container identifier positioned at least one of within or on the container body (see Claim 1 above at Bierbaumer teaching laser-marked container identifier in Pg. 4 4th Para., Claims 10-13, Pg. 5 Last Para. – Pg. 6 2nd Para., see Figs. 1, 2).
	Bierbaumer fails to explicitly disclose a cap configured to cover an aperture defined by the container body, wherein the cap includes a second laser-marked container identifier unique from the laser-marked container identifier positioned at least one of within or on the container body.
	Andersen is in the analogous field of containers having identification markings (Andersen [0028]). Andersen teaches a cap covering an aperture defined by a container body, the cap including a second container identifier unique from a container identifier positioned within or on the container body (Andersen; [0063], cap can be attached to open end of container, [0065]-[0066], an outer surface of the container has markings identifying the specimen taken, while an outer cap surface contains markings indicating the volume within). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the container body and the laser-marked container identifier positioned at least one of within or on the container body in the container of Bierbaumer by including a cap to cover an aperture defined by the container body, the cap including a second container identifier unique from the laser-marked container identifier of the container body as in Andersen, as Andersen teaches that unique container identifiers on the cap and container body can be used to provide additional details about the contents of the specimens within the container (Andersen; [0063], [0065]-[0066]), and a cap can be used to provide a liquid and air-tight seal (Andersen [0020]).
	Modified Bierbaumer is silent on the second container identifier of the cap being laser-marked.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second container identifier of the cap in the identification system of modified Bierbaumer to be laser-marked as in Bierbaumer, as Bierbaumer teaches that identifiers created by laser-marking are machine-readable (Bierbaumer; Pg. 4 4th Para., Claims 10-13, Pg. 5 Last Para. – Pg. 6 2nd Para.).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bierbaumer, as applied to claims 1, 3, 7, and 13 above, in view of Mondie (US Pub. No. 2002/0130182; already of record).

Regarding claim 8, Bierbaumer discloses the identification system of claim 7. Bierbaumer further discloses the at least one identifier capture device (see Claim 7 above at Bierbaumer teaching identifier capture device in Pg. 8 3rd Para.).
	Bierbaumer fails to explicitly disclose that the at least one identifier capture device includes a polarized lens.
	Mondie is in the analogous field of article labeling (Mondie [0002]). Mondie teaches an identifier capture device that includes a polarized lens (Mondie; [0011], [0016], multiple polarized lens filter polarized light from a label, creating an electronic image to produce a pattern corresponding to a label on the article). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one identifier capture device in the identification system of Bierbaumer to include a polarized lens as in Mondie, as Mondie teaches that polarized lenses can be used to detect labels on articles with minimal visible impact on the articles themselves (Mondie; [0011], [0016], [0014]), thereby preserving the appearance of the labeled articles.

Response to Arguments
Applicant’s arguments, see Pgs. 7-11 of the Remarks section, filed 9/10/2021, with respect to the rejection(s) of claim(s) 1-4, 6-9, and 11-14 under 35 U.S.C. 103 have been fully Bierbaumer under 35 U.S.C. 102 for claims 1, 3, 7, and 13, Bierbaumer in view of Majlof under 35 U.S.C. 103 for claims 2, 9, and 12, Bierbaumer in view of Murokh under 35 U.S.C. 103 for claims 4 and 11, Bierbaumer in view of Andersen under 35 U.S.C. 103 for claims 6 and 14, and Bierbaumer in view of Mondie under 35 U.S.C. 103 for claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/J.M./Examiner, Art Unit 1798     

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798